Citation Nr: 1713960	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1944 to May 1946.  He died in September 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's fatal lung cancer was caused by his exposure to asbestos in service.  See March 2012 Notice of Disagreement.  

As an initial matter, the Board notes that the record reflects potentially relevant medical treatment records from VITAS Innovative Hospice Services, which have not been obtained.  See April 2011 Medical Treatment Record.  This must be accomplished on remand.

Additionally, a VA medical opinion was obtained in June 2015, at which time the examiner opined that it is less likely than not that the Veteran's lung cancer was caused by exposure to asbestos in service.  However, this opinion is inadequate, as the examiner's sole rationale was that the Veteran's probability of exposure was "minimal" due to his military occupational specialty (MOS) of seaman, without providing any further rationale.  See M21-1 IV.ii.1.I.3.c.  Accordingly, an addendum opinion must be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the appellant, obtain all records pertaining to the Veteran from Dr. G. M. and VITAS Innovative Hospice Services.  See April 2011 Medical Treatment Record.

If the records are unavailable, the claims file should be clearly documented to that effect, and the appellant and her representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Following completion of the above development, arrange to have a VA physician comprehensively review the record and provide opinion addressing the relationship, if any, between the Veteran's service and his death.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the appellant and on her behalf. 
Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the lung cancer that caused the Veteran's death was related to his military service, to include his presumed asbestos exposure therein.

A complete, clearly-stated rationale for all opinions expressed must be furnished.

3.  Then readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

